Citation Nr: 0905565	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation of the left shoulder with traumatic 
osteoarthritis (left shoulder disability).

2.  Entitlement to a rating in excess of 10 percent for right 
wrist arthralgia.

3.  Entitlement to a rating in excess of 20 percent for left 
wrist tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The Veteran seeks increased ratings for his service-connected 
left shoulder disability, right wrist arthralgia, and left 
wrist tendonitis.  His most recent VA examination regarding 
these disabilities was conducted in August 2005.  Following 
that examination, the Veteran's request for increased ratings 
was denied in a September 2005 rating decision.  In the 
Veteran's February 2006 substantive appeal, he indicated that 
his service-connected disabilities have worsened.  

Upon review of the record, the Board finds that there is 
insufficient evidence to determine the Veteran's proper 
disability evaluation for his service-connected left shoulder 
disability, right wrist arthralgia, and left wrist 
tendonitis.  As the veteran has indicated a worsening of his 
disability, the claim must be remanded for a VA examination 
to determine the Veteran's current level of disability in his 
left shoulder and bilateral wrists. 

Further, the record reveals that the Veteran has not been 
provided notice in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) regarding his increased rating claims.  
Thus, upon remand, the Veteran should also be provided this 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the evidence required to 
substantiate his claims for increased 
ratings-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Perform all development deemed 
necessary.

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of the Veteran's left shoulder 
disability, right wrist arthralgia, and 
left wrist tendonitis.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses based 
upon the reported symptomatology.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  The range of motion study 
should include comments on functional loss 
due to pain, fatigability, lack of 
endurance and incoordination.  The 
examiner should then note the current 
level of the Veteran's left shoulder 
disability, right wrist arthralgia, and 
left wrist tendonitis.

3.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural and 
evidentiary defects and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




